336 A.2d 568 (1975)
SHELLBURNE, INC., a corporation of the State of Delaware, Plaintiff below, Appellant,
v.
William J. CONNER, Executive, et al., Defendants below, Appellees.
Supreme Court of Delaware.
Argued December 16, 1974.
Decided April 8, 1975.
Donald W. Booker, Wilmington, for plaintiff below, appellant.
Harvey B. Rubenstein, Wilmington, for defendants below, appellees.
Before HERRMANN, Chief Justice, McNEILLY, Associate Justice, and WRIGHT, Judge.
PER CURIAM:
The Court of Chancery rejected the appellant's contention that the action of the New Castle County Council in rezoning the appellant's land was arbitrary and capricious and, therefore, invalid. See Shellburne, Inc. v. Conner, Del.Ch., 315 A.2d 620 (1974).
We agree with the conclusion of the Chancery Court that the question presented is controlled by Willdel Realty, Inc. v. New Castle County, Del.Supr., 281 A.2d 612 (1971); and that the appellant has failed to meet its burden, under Willdel, of showing clearly that the rezoning action taken by the Council was arbitrary and capricious because not reasonably related to the public health, safety, or welfare.
Affirmed.